HUGHES, J.,
would grant the writ.
| iWhile I respect the right of respondent to criticize any judge at any time, I wish to avoid a misconception about the nature of *76our criminal justice system. When a judge or a jury finds a criminal defendant “not guilty,” the verdict cannot properly be said to “thwart” the efforts of the prosecution.
The U.S. Supreme Court instructed in Berger v. United States, 295 U.S. 78, 55 S.Ct. 629, 79 L.Ed. 1314 (1935), that prosecutors represent a sovereign “whose obligation to govern impartially is as compelling as its obligation to govern at all; and whose interest, therefore, in a criminal prosecution is not that it shall win a case, but that justice shall be done.”